Citation Nr: 0832829	
Decision Date: 09/24/08    Archive Date: 09/30/08

DOCKET NO.  95-01 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
residuals of a herniorrhaphy.

2.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
residuals of a gunshot wound (GSW) of the right hip.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
hypertension.

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to compensation benefits for 
the veteran's adult son based on having become incapable of 
self support prior to the age of 18 years.


REPRESENTATION

Appellant represented by:	Donovan L. Parker, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from July 29, 1966, to 
September 8, 1969.  He also served on active duty from 
September 9, 1969, to August 21, 1975.  However, the latter 
period of service resulted in a discharge under conditions 
other than honorable for VA purposes.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from July 1993 and December 2000 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.

The Board previously adjudicated the veteran's claim as to 
the two issues on appeal in December 2005.  The Board held 
that new and material evidence had not been received to 
reopen the veteran's claim for service connection for 
residuals of a herniorrhaphy and residuals of a GSW of the 
right hip.  

The veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).  
The veteran's attorney and VA's General Counsel filed a Joint 
Motion requesting that the Court vacate the Board's decision.  
The Joint Motion also requested that the Court remand the 
case to the Board for further development and re-adjudication 
in accordance with the directives of the March 2008 Joint 
Motion.  

The Court granted the Joint Motion for remand in April 2008 
and returned the case to the Board.

The Board wrote to the veteran's attorney in August 2008.  He 
was advised that the Veterans Law Judge that had previously 
conducted a hearing in the case was no longer with the Board.  
The veteran was offered the opportunity to have another 
hearing.  See 38 C.F.R. § 20.707 (2007).  The veteran 
responded that he did not desire another hearing in August 
2008.

The Board also wrote to the veteran's attorney in August 
2008.  The veteran was advised that the case was returned to 
the Board by the Court.  He was further advised that he had 
90 days to submit additional evidence or argument in support 
of his claim.  The veteran's attorney submitted a response 
stating that the veteran had nothing further to submit in 
support of his claim in August 2008.

In the December 2005 decision, the Board remanded the third 
and fourth issues listed on the title page.  Because the RO 
has not recertified these issues to the Board because they 
are apparently completing the required development, they 
remain on appeal.  Under the circumstances, however, the 
Board will not address the issues in this decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The Board notes that the veteran did have military service 
from July 1966 to August 1975.  However, that service is 
separated into two distinct periods, July 29, 1966, to 
September 8, 1969, and September 9, 1969, to August 21, 1975.  
The latter period of service resulted in a discharge under 
conditions other than honorable for VA purposes.  
Accordingly, any disorder that originated during the latter 
period cannot be considered for service connection.  

The veteran alleges that he underwent surgery to repair a 
right inguinal hernia in service in 1966.  The available 
service treatment records (STRs) do not reflect any 
indication of the veteran having surgery during the period 
from July 29, 1966, to September 8, 1969.  The veteran was 
hospitalized for an alcohol overdose in May 1971.  There was 
no past history of hernia surgery noted at that time.  No 
scars or hernia were identified on the physical examination 
done on admission.

The veteran's July 1975 separation physical examination did 
note a right inguinal hernia repair scar; however, there was 
no mention of when the surgery occurred.

The veteran also asserts that he suffered a GSW to the right 
hip during service.  However, he has provided multiple 
statements as to when this occurred.  He has not provided a 
definitive statement as to the exact date and location of 
where this occurred.  He has said he was wounded in Vietnam 
during his first tour of duty.  The intimation being he was 
wounded in Vietnam while serving in combat.  He also made the 
same contention of being wounded during his second tour of 
duty in Vietnam from 1971 to 1972.  Any wound during that 
period could not be service connected.  He further stated, 
and testified, that he was shot while stationed at Fort 
Rucker, Alabama.  

The veteran has not received a Purple Heart Medal to indicate 
being wounded during service.  Moreover, the 1971 hospital 
report did not list any type of right hip problem and the 
1975 separation physical examination did not report any 
evidence of a scar, wound, or indication of any type of a 
right hip problem while the hernia scar was noted.  The 
veteran did not report any type of a right hip problem, to 
include being shot, on his Report of Medical History.  

The veteran initially sought service connection for residuals 
of a hernia and residuals of a GSW of the right hip in 1982.  
He was afforded VA examinations in June 1982.  The physical 
examination noted a prior herniorrhaphy but no evidence of a 
recurrence of the hernia.  There was no mention by the 
veteran of when the hernia repair took place.  The veteran 
was also noted to have a 1/2-centimeter scar on the right hip 
with x-ray evidence of retained metallic foreign bodies.  He 
did not tell the examiner how, where, or when he was wounded.

The veteran told the mental health examiner about his service 
in Vietnam.  The veteran did not claim any type of wounds 
from such service.  Moreover, he did not mention his GSW 
during the examination.  

The veteran's claim for service connection was denied in July 
1982.  The basis for the denial for both issues was that 
there was no evidence to show the hernia or GSW were incurred 
in service.  The veteran was provided notice of the denial in 
August 1982.  He did not appeal.

The veteran sought to reopen his claim for service connection 
for residuals of a herniorrhaphy in July 1993.  He did the 
same for residuals of a GSW of the right hip in June 2000.  

The Joint Motion for Remand (JMR) said that VA had failed in 
its duty to provide notice to the veteran as required by the 
Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp 2008)), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007).  Proper notice from VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide in accordance with 38 C.F.R. § 
3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

Further, as both issues were previously denied by a decision 
that is final, new and material evidence is required to 
reopen the veteran's claim for service connection.  In Kent 
v. Nicholson, 20 Vet. App. 1 (2006), the Court clarified VA's 
duty to notify in the context of claims to reopen.  With 
respect to such claims, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and notify the claimant of the evidence and information 
that is necessary to establish entitlement to the underlying 
claim for the benefit that is being sought.  To satisfy this 
requirement, the Secretary is required to look at the bases 
for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  

The veteran attempted to reopen his claim regarding the 
herniorraphy in July 1993, more than seven years prior to the 
VCAA.  He has not been provided any notice in regard to that 
issue.  The veteran was provided notice as to the GSW of the 
right hip issue; however, it did not provide the notice 
required by Kent.  The original letter addressed a generic 
service connection claim for arthritis.  Appropriate notice 
must be provided on remand.  

The JMR also stated that VA had not met its duty to assist in 
regard to obtaining the veteran's STRs for his first period 
of service.  A specific letter from the "Department of the 
Army, dated in November 2002, was cited as providing guidance 
for the RO to contact the National Personnel Records Center 
(NPRC) in an attempt to obtain STRs for the period July 1966 
to September 1969.  

The Board notes that the JMR misstates the originator of the 
letter as well as its content.  The letter is actually from 
the Medical Records Administration Division at Walter Reed 
Army Medical Center (WRAMC) in response to a request for 
records from the RO.  The "Department of the Army" at the 
top of the letterhead is generic in nature.  The originator 
is WRAMC.  The letter states that the records were not at the 
facility.  The letter advises that, if the records being 
sought are military, the requestor should send the query to 
Commander-Army Personnel Center (ARPERCEN).  If the records 
involved a civilian, the query should be directed to the 
NPRC.

The RO acted on this letter and directed a query for the 
veteran's records to ARPERCEN in December 2002.  An 
electronic response, stating no records could be found for 
inpatient status at WRAMC, was received in June 2003.  The 
response was limited to records from WRAMC.  The larger 
question of STRs for the period of 1966 to 1969 was not 
addressed at that time; however, there are several prior 
responses from the NPRC of record that say all available STRs 
have been forwarded.  

The Board notes that separate inquiries were also made to the 
Army hospital at Fort Campbell, Kentucky, Winn Army Hospital 
at Fort Stewart, Georgia, and Tuttle Clinic at Hunter Army 
Airfield (HAAF) in Savannah, Georgia.  All requests for 
records of treatment received a negative reply.

The veteran must be contacted and asked to provide the 
specific details of when and where he was shot and where he 
was treated.  In light of the veteran's multiple statements 
as to where he was shot the Board does not find the 
information of record reliable such as to direct any search 
for records.  Unless the veteran was shot multiple times, 
there can be only one location and time for his being wounded 
and treated.  If he is unable to provide such details, no 
further assistance can be given in the way of attempting to 
obtain records to support his claim.

Accordingly, the case is REMANDED for the following action:

1.  Review the claims folder, and ensure 
that the veteran is sent a corrected 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) as outlined in Kent v. 
Nicholson, 20 Vet. App. 1 (2006), for his 
claim to reopen service connection for 
residuals of a right herniorrhaphy and 
residuals of a GSW of the right hip.

2.  The veteran must be contacted and 
asked to provide the specific details of 
when, where, and how he was shot.  He 
must also be asked to provide information 
as to where he received treatment for his 
GSW.  Efforts to obtain pertinent records 
should be made based on the information 
provided by the veteran.  

3.  The RO should contact the veteran and 
request that he identify the names, 
addresses and approximate dates of 
treatment for all health care providers, 
VA and private, who may possess 
additional records pertinent to his 
claim.  After securing the necessary 
release, the RO should obtain these 
records.

4.  After undertaking any other 
development deemed appropriate, the RO 
should re-adjudicate the issues on 
appeal.  If any benefit sought is not 
granted, the veteran and his attorney 
should be furnished with a supplemental 
statement of the case and afforded an 
opportunity to respond before the record 
is returned to the Board for further 
review.  

Thereafter, the case should be returned to the Board for 
further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the veteran until he is notified by the 
RO.  The veteran has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
STEVEN D. REISS 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

